Citation Nr: 0102271	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 28, 
1998, for a grant of a 20 percent disability evaluation for a 
low back disability, to include degenerative disc disease, L3 
through L5-S1, and residuals of low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from June 1975 to July 
1982.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a December 1995 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein, a 
compensable evaluation for low back strain and service 
connection for degenerative disc disease of the lumbar spine 
were both denied.  The veteran perfected a timely appeal of 
this action.

In a July 1999 decision, the Board awarded service connection 
for degenerative disc disease of the lumbar spine and 
assigned a 20 percent disability rating for the veteran's low 
back strain.  In July 1999, the RO effectuated the July 1999 
Board decision and assigned a 20 percent disability 
evaluation for the veteran's degenerative disc disease, L3 
through L5-S1, secondary to residuals of low back strain, 
effective August 28, 1998.  The veteran appeals the 
assignment of this effective date.


FINDINGS OF FACT

1.  The veteran filed an informal claim for entitlement to an 
increased rating for his service-connected low back 
disability which was received on May 25, 1995. 

2.  The evidence shows that May 12, 1995, is the earliest 
date as of which it is factually ascertainable that the 
veteran's back disorder met the criteria for a 20 percent 
rating.


CONCLUSION OF LAW

The criteria for an effective date of May 12, 1995, for the 
grant of a rating of 20 percent disability rating for a low 
back disability, to include degenerative disc disease, L3 
through L5-S1, and residuals of low back strain, are met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an earlier effective date for the 
assignment of a 20 percent disability rating for a low back 
disability, to include degenerative disc disease L3 through 
L5-S1, and residuals of low back strain, prior to August 28, 
1998, is warranted.  After a review of the record, the Board 
finds that the evidence supports the veteran's contentions, 
and an effective date of May 12, 1995 is appropriate.  

The veteran established service connection for residuals of 
low back strain in an April 1983 rating decision, which 
assigned a noncompensable disability rating.  By means of a 
July 1999 Board decision, a 20 percent disability evaluation 
was awarded for the veteran's low back strain.  A July 1999 
rating action assigned an effective date of August 28, 1998, 
for the 20 percent rating for his low back disability.  That 
effective date is the subject of this appeal.

The Board notes that an increased rating, greater than 20 
percent, for a low back strain, was implicitly denied by the 
Board in its July 1999 decision.  Prior decisions of the 
Board are final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000).  Accordingly, the claim for an increased rating in 
excess of 20 percent is final.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  For increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400 (o) (2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  A report of examination or hospitalization 
will be accepted as an informal claim for benefits, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157 (2000).  

In assigning the effective date, the RO found, in essence, 
that August 28, 1998 was the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred.  In adjudicating this claim, the Board will 
determine whether a factually ascertainable increase in 
disability which might have warranted a rating of 20 percent 
is shown by the evidence prior to August 28, 1998 or whether 
a claim for an increased rating was received prior to August 
28, 1998.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  The veteran's current disability is rated 
pursuant to Diagnostic Code (DC) 5293, which provides a 20 
percent rating for intervertebral disc syndrome that is 
productive of moderate impairment, as would be manifested by 
recurrent attacks.  Under DC 5292, a 20 percent disability 
rating is warranted for moderate limitation of motion of the 
lumbar spine. Under DC 5295, a 40 percent evaluation is the 
maximum contemplated evaluation and is warranted for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. A 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.
 
Post service clinical records from 1990 through 1995 revealed 
recurrent subjective complaints of low back pain. The Board 
notes that the RO denied a compensable evaluation for the 
veteran's low back disability by means of a September 1992 
rating action.  The veteran was informed of this decision in 
October 1992.  The evidence does not show that he perfected a 
timely appeal of this decision; accordingly, the September 
1992 rating action is final.  38 C.F.R. § 20.302 (2000).  

In May 1994, an assessment of lumbar and cervical strain was 
indicated following a motor vehicle accident.  His condition 
was described as significantly improved.  VA Myelogram 
findings from March 1995 showed a defect of the anterior 
portion of the thecal sac at L3-4.  There was also a defect 
of the thecal sac at L5-S1, which also may have represented a 
prolapse disc.  A March 1995 VA computed tomography (CT) 
revealed finding consistent with mild broad based disc 
bulging at L3-4 and L5-S1; mild narrowing of the spinal canal 
at L5-S1 secondary to disc bulging; findings consistent with 
decrease in disc space and posterior disc protrusion at the 
L5-S1 level along with thecal sac compression and mild 
spondylosis of the apophyseal joints at the L4-L5 disc level.  

When he was seen on May 12, 1995 by his private physician, 
the veteran presented with complaints of increasing low back 
pain symptoms, and increased numbness of the left leg, with 
pain in both legs, less severe on the left.  The physician 
noted the CT scan finding from March 1995, and discussed the 
possibility of possible laminectomy surgery.  The assessment 
on a subsequent evaluation on May 18, 1995, was chronic low 
back pain secondary to lumbar disc disease.  Surgical options 
were again discussed, and rejected by the veteran and a TENS 
unit was prescribed.  In July 1995, the TENS unit was 
described as significantly improving his pain.  

In July 1995, the veteran underwent a VA examination.  
Findings from this examination indicated some functional loss 
due to pain, including "increased pain on lumbar flexion."  
Complaints of back pain included radiation down both legs.  
Straight leg raising revealed mild leg and low back pain, 
bilaterally.  The ranges of motion were reported to be 60 
degrees of forward flexion and 25 degrees of backward 
extension.  The impression was chronic lumbar syndrome - 
history of injury.  

Radiology findings from a private hospital in November 1995 
revealed magnetic resonance imaging (MRI) findings showing 
significant degenerative change at L4-5 with diffuse disc 
prolapse and mild-moderate spinal stenosis.  In January 1996, 
he underwent a VA myelogram for a history of low back pain 
radiating to both legs.  A history of left foot drop was 
noted to be resolved.  The findings included small anterior 
extra-dural defects at L3-4, L4-5, and L5-S1; marked disc 
space narrowing, L4-5; and moderate disc space narrowing at 
L5-S1.  CT findings from January 1996 revealed disc bulging 
at L3-4, L4-5, and L5-S1.  

At a hearing on appeal in February 1998, the veteran 
testified that his back problems affected his ability to do 
housework, in that he could not vacuum or do yard work such 
as pulling weeds.  He testified that he was able to ride a 
lawnmower no longer than 30 minutes and sit for about an 
hour.  He further noted that he was unable to do construction 
work due to his back problems.  

Based on a review of the evidence, the Board finds that an 
effective date of May 12, 1995 is warranted for a 20 percent 
disability evaluation for a low back disability.  The 
aforementioned May 12, 1995 private medical statement 
indicates that the possibility of a laminectomy was discussed 
due to the veteran's complaints of increasing low back pain 
symptoms, and increased numbness of the left leg, with pain 
in both legs.  This evidence indicates that symptomatology 
consistent with the criteria for a 20 percent disability 
evaluation were met on May 12, 1995.  

While the criteria for a 20 percent disability were met on 
May 12, 1995, the Board finds that the evidence prior to May 
12, 1995, does not show that the veteran's low back 
disability warranted a rating of 20 percent.  The evidence 
prior to May 25, 1995, shows that the veteran had complaints 
of back pain with radiographic findings of mild lumbar disc 
bulging, mild narrowing of the spinal canal of the lumbar 
back, and mild spondylosis of the apophyseal joints, he first 
complained of numbness of the left leg with pain in his legs 
during his May 12, 1995 treatment.  Similarly, a TENS was not 
prescribed until a subsequent May 18, 1995 treatment.  
Therefore, the Board finds that, prior to May 12, 1995, the 
medical evidence did not show that the criteria for moderate 
intervertebral disc syndrome with recurring attacks was met, 
and that, therefore, a 20 percent rating was not warranted 
prior to that date.  Accordingly, May 12, 1995 is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred.

The Board notes that the first communication of record that 
could be construed to be a claim, formal or informal, for an 
increased rating for a low back disability, was received by 
VA on May 25, 1995.  On this date, the RO received a 
statement from the veteran wherein he requested that his 
service connected back disability be reevaluated.  As a claim 
for increase in disability compensation was received within 
one year following the date that it was factually 
ascertainable that an increased disability rating was 
warranted, the Board finds that the criteria for entitlement 
to a 20 percent rating for low back disability, effective May 
12, 1995, are met; to this extent, the veteran's claim is 
granted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000); 38 C.F.R. 4.1, Diagnostic Code 5293 
(2000).


ORDER

An earlier effective date of May 12, 1995, for the grant of a 
20 percent disability evaluation for low back disability, is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 



